 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorneys
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-0022 TLN
11
                                  Plaintiff,             ORDER SEALING DOCUMENTS AS SET FORTH
12                                                       IN GOVERNMENT’S NOTICE
                            v.
13
     LETICIA REED,
14
                                  Defendant.
15

16
            Pursuant to Local Rule 141(b) and based upon the representations contained in the government’s
17
     Request to Seal, IT IS HEREBY ORDERED that the government’s ex parte motion, proposed orders,
18
     and Request to Seal, shall be SEALED until further order of this Court.
19
            It is further ordered that access to the all sealed documents shall be limited to the government,
20
     except that, if and when, this Court grants the government’s ex parte motion and proposed order to
21
     disclose certain documents to the defendant, the order authorizing the disclosure of the documents to the
22
     defendant (but not the ex parte motion or other sealed documents) shall be accessible to both the
23
     government and counsel for the defendant.
24
            The Court has considered the factors set forth in Oregonian Publ’g Co. v. United States Dist.
25
     Court, 920 F.2d 1462 (9th Cir. 1990), and progeny. The Court finds that, for the reasons stated in the
26
     government’s Request to Seal, sealing is appropriate here for two reasons: first, the public does not
27
     have a presumptive right of access to the subject matter of the government’s ex parte motion, and,
28


      ORDER SEALING DOCUMENTS AS SET FORTH IN            1
30    GOVERNMENT’S NOTICE
 1 second, even if the public had a presumptive right of access to this subject matter, sealing the moving

 2 papers serves a compelling interest. The Court further finds that, in the absence of closure, the

 3 compelling interests identified by the government would be harmed. Finally, the Court further finds that

 4 there are no additional alternatives to sealing the government’s ex parte motion and proposed order that

 5 would adequately protect the compelling interests identified by the government.

 6

 7 Dated: February 14, 2019

 8

 9

10                                       Troy L. Nunley
                                         United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN           2
30    GOVERNMENT’S NOTICE
